453 So.2d 937 (1984)
Peggy VAN BOVEN, Appellant,
v.
Dr. John VAN BOVEN, III, M.D., Appellee.
No. 83-1740.
District Court of Appeal of Florida, Fourth District.
August 15, 1984.
Kahn & Gutter, Fort Lauderdale, and Peter S. Broberg of Coe & Broberg, Palm Beach, for appellant.
Jonathan L. Gaines of Fleming, O'Bryan & Fleming, Fort Lauderdale, for appellee.
PER CURIAM.
This is an appeal from a final judgment of dissolution. We approve all of the awards of the trial court except the trial court's failure to make any provision for an equitable distribution of the assets accumulated by the parties during the course of the marriage or to make findings justifying the lack of such a provision. Tronconi v. Tronconi, 425 So.2d 547 (Fla. 4th DCA 1982). On the record before us it appears that the wife was entitled to some distribution of the marital assets held in the husband's name since it appears to be undisputed that those assets were accumulated during the marriage and the wife was without assets at the time of dissolution. We decline to make any assessment as to what distribution, if any, should take place, but instead remand this cause with directions that the court make some equitable distribution of the assets accumulated during the marriage. Conner v. Conner, 439 So.2d 887 (Fla. 1983). The trial court, in its discretion, may direct the receipt of further evidence or arguments from the parties or may resolve the matter on the existing record.
Accordingly, we affirm in part, reverse in part and remand this cause for further proceedings in accord herewith.
ANSTEAD, C.J., HURLEY, J., and GREEN, OLIVER, L., Jr., Associate Judge, concur.